Citation Nr: 1440822	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a headache disorder, to include migraine headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision from the RO which denied entitlement to service connection for migraines.  

The Board has recharacterized the issue of entitlement to service connection for migraine headaches to more broadly encompass entitlement to service connection for a headache disorder, to include migraine headaches, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge in December 2011.  A copy of the hearing transcript is of record.

In June 2012, the Board remanded the claim for additional development.


FINDING OF FACT

The record does not reflect the Veteran has a chronic headache disorder, to include migraine headaches, that was incurred in, aggravated by, or otherwise the result of his active service.


CONCLUSION OF LAW

Service connection is not warranted for a headache disorder, to include migraine headaches.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, VA issued a VCAA notice letter to the Veteran in March 2008, prior to the initial adjudication of the claim.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to the VCAA. 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service treatment records and VA examination reports. 

Moreover, the Board concludes that there has been substantial compliance with the June 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In pertinent part, the June 2012 remand directives requested that the RO obtain disability records from Social Security Administration (SSA) and that the Veteran be afforded another VA examination.  A November 2012 memorandum outlines the RO's efforts to obtain the SSA records, and includes the determination that these records are not available.  The requested VA examination and addendum opinion were obtained in August and December 2012, respectively.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b) (2013). 

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence 
of the manifestations of the disorder before, during, and after service.  38 C.F.R.
 § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). Evidence of a Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

The record reflects that the Veteran indicated on a June 1972 Report of Medical History, completed in conjunction with his enlistment examination, that he had experienced frequent or severe headaches.  Further, as part of the physician's summary of this report, it was noted that the Veteran experienced occasional sinus headaches.  A July 1973 ophthalmologic consultation revealed that the Veteran had headaches due to eye pain.  The discharge examination report dated in May 1974 does not document any complaints or diagnosis of a headache disability.  Moreover, in a statement of medical condition dated in August 1974, the Veteran indicated that since this last separation examination, there had been no change in his medical condition.

Post-service, VA treatment records show that the Veteran had a CVA (cerebrovascular accident) in March 2001.  An October 2001 VA outpatient treatment record reflects the Veteran's complaints of chronic bitemporal headaches that he described as having been present for 30 years and had become worse.  He reported that he was previously told that the headaches were not migraine headaches but were due to his sinus problem, however, the headaches did not improve after DNS (deviated nasal septum) surgery the previous year.  A March 2006 VA treatment record shows that the Veteran was diagnosed as having migraine headaches.  

The Veteran underwent a VA examination in September 2008.  The examination report reflects that the claims folder was not available for review.  The diagnosis was migraine headaches.  The examiner opined that the "data does not document that these are the same headaches that the Veteran had while he was in the military service."  In this respect, the examiner noted that the Veteran's headache in July 1973 was due to eye pain and that eventually he was prescribed glasses and his headaches had improved.         

The VA examiner provided further opinion following a review of the claims file.  The examiner opined that the current headache problem is less likely as not connected to the headache that was found to be documented in military service medical records in 1973 based on a review of the claims folder and the VA treatment records.  The examiner explained that in early 2002, the Veteran was diagnosed as having migraine headaches.  The examiner did not find any evidence of migraine headaches during service as the only headaches noted at that time were associated with eye problems.  The examiner stated that the Veteran's current symptoms are definitely of migrainous nature.    

In December 2011, the Veteran testified before the undersigned.  He stated that he did have headaches prior to military service but that they worsened during his service.   

The Veteran underwent further VA examination in August 2012 and was diagnosed as having migraine headaches.  The examiner noted that the claims folder was not available for review and no opinion was provided.  However, in a December 2012 addendum, the VA examiner noted that the claims file had been reviewed.  The examiner concluded that the Veteran's severe headaches existed prior to military service as noted in his pre-induction examination report.  The examiner further concluded that the Veteran's claimed condition which clearly and unmistakably existed prior to service was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The rationale provided was that the Veteran's separation examination did not mention any complaints or treatment for headaches.  Also, the examiner stated that the Veteran's migraine headaches are at least as likely as not the result of a history of cerebrovascular accident in 2001. 

In this case, a headache disorder was not noted on the Veteran's enlistment examination, however, as the self-report of medical history that accompanied the enlistment examination clearly reflects, the Veteran experienced headaches prior to service which the examiner noted as occasional sinus headaches.  Also, the Veteran has admitted to pre-existing headaches at his December 2011 Board hearing.  Therefore, the evidence shows that the Veteran had a pre-existing headache disorder that was noted at the time of his entry into active duty.  Thus, the presumption of soundness does not attach in this case.  38 C.F.R. § 3.304(b).   

If a preexisting disorder is noted upon entry into service, a Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation with regard to his left knee disability.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. 
§ 1153 (West 2002); see also 38 C.F.R. § 3.306 (2013); Jensen, 19 F.3d at 1417. 

On the question of aggravation, there is simply no medical evidence that a pre-existing headache disorder underwent any permanent increase in severity during the Veteran's period of active service.  While the July 1973 ophthalmologic treatment record documents a complaint of headaches, such headaches were attributed to eye pain and the need for glasses.  In other words, they were not attributed to a chronic headache disability.  Also, there is no further documentation of headaches in the service treatment records, to include the discharge examination report.  In addition, the VA examiner in December 2012, concluded that a headache disability was not aggravated by service.  As such, the record indicates no increase in severity.  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis, 276 F.3d at 1345.  In this case, there is no probative medical opinion of record indicating that the Veteran's pre-existing headaches were permanently worsened by service beyond normal progression, or that any current headache disorder is related to service. 

The Board has considered the Veteran's own statements and his belief that he suffers from a chronic headache disorder that worsened during military service.  While the Veteran might sincerely believe that to be the case, as a layperson, he is not competent to provide an opinion concerning this matter requiring medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).    In this regard, the September 2008 VA examiner specifically noted that the Veteran's current headaches are of the migraine variety and such headaches are not documented in the service treatment records.  Moreover, the December 2012 VA examiner has related the Veteran's current migraine headaches to his 2001 post-service cerebrovascular accident.  Thus, the preponderance of the evidence of demonstrates that the Veteran's current headache disorder, diagnosed as migraine headaches, is not due to military service.  

Given the above, the Board finds that the evidence in this case shows that the Veteran's headaches noted at entrance were not aggravated beyond normal progression during service.  Likewise, the competent and probative evidence does not link any current headache disorder, to include migraine headaches, to any incident of his active service.  Accordingly, service connection for a headache disorder, to include migraine headaches, is not warranted.

As such, the claim must be denied and the benefit of the doubt doctrine is not for consideration in the instant case.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a headache disorder, to include migraine headaches, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


